APPELLANTS PRO SE                                 ATTORNEYS FOR ARVINMERITOR, INC., ET AL.
Chuck W. Adams                                    Brian L. McDermott
Bunker Hill, Indiana                              Christopher C. Murray
                                                  Ebony A. Reid
Charles E. Howard                                 Ogletree Deakins Nash Smoak & Stewart P.C.
Morgantown, Indiana                               Indianapolis, Indiana

ATTORNEYS FOR AMICI CURIAE                        ATTORNEYS FOR STATE OF INDIANA, ET AL.
MICHAEL KINCADE, ANTONIO                          Gregory F. Zoeller
COLLIER, AND DAVID MARZINI                        Attorney General of Indiana
Robert S. Rifkin
Clinton E. Blanck                                 Frances Barrow
Maurer Rifkin, P.C.                               Deputy Attorney General
Carmel, Indiana                                   Indianapolis, Indiana

                                                  ATTORNEYS FOR CORIZON, INC., ET AL.
                                                  Jeb A. Crandall
                                                  Bleeke Dillon Crandall

                                                  Rachel A. East
                                                  Indianapolis, Indiana
_____________________________________________________________________________

                                                                                 FILED
                                In the
                                                                            Oct 12 2016, 12:29 pm

                                                                                 CLERK
                                                                             Indiana Supreme Court


                        Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court


                             _________________________________

                                   No. 49S02-1610-PL-532

CHUCK W. ADAMS, CHARLES E. HOWARD,
ET AL.,
                                                          Appellants (Plaintiffs below),

                                             v.

ARVINMERITOR, INC., ET AL.,
                                                          Appellees (Defendants below).

                             _________________________________

               Appeal from the Marion Superior Court, No. 49D14-1206-PL-025688
                             The Honorable James B. Osborn, Judge
                            _________________________________

     On Petition to Transfer from the Indiana Court of Appeals, No. 49A02-1406-PL-00465
                           __________________________________
                                       October 12, 2016

Per Curiam.

       While Chuck Adams and Charles Howard were inmates at the Indiana Department of

Correction (“DOC”) Correctional Industrial Facility (“CIF”), they worked at a privately-owned

brake shop operated by Meritor Heavy Vehicle Systems, LLC on the premises of CIF. Indiana

Code chapter 11-10-7 permits the DOC commissioner to enter agreements with private

enterprises to establish “facilities within the exterior boundary of any state adult correctional

facility, for the manufacturing and processing of goods or any other business, commercial, or

agricultural enterprise.” Ind. Code § 11-10-7-2.

       Adams and Howard filed a complaint alleging among other things that they are owed

unpaid wages because they were not paid the “prevailing wage” for their work. Indiana Code

section 11-10-7-3 provides that “an offender employed by a private person under this chapter

will be paid at least the prevailing wage for that type of work . . . including applicable wage

increases for overtime work.” Meritor Heavy Vehicle Systems and all its related companies,

officers, and employees named as defendants (collectively “Meritor defendants”), and the State

defendants1 filed motions to dismiss the wage claims, arguing in part that Indiana Code chapter

11-10-7 does not create a private right of action. The trial court granted the motions and

dismissed the claims.

       A majority of the Court of Appeals reversed, concluding Adams and Howard have a

private right of action under section 11-10-7-4, which provides that an enterprise operating under


1
  The named Meritor defendants are ArvinMeritor, Inc.; Meritor, Inc.; Meritor Heavy Equipment
Systems, LLC; Joseph L. Mejaly; Catherine Auckland; Vernon Baker; ArvinMeritor; ArvinMeritor Brake
Shop/Meritor Brake Shop; Dwight Treen; Jon Fowler; and Matt Durham. The named State defendants
relevant to the wage claims are Edwin G. Buss; Bruce Lemmon; the DOC; PEN Products; Mike Herron;
Doug Evans; Becky Deeb; Dawn Morgan; Mark Spratt; Gregory F. Zoeller; Christopher A. Ruhl; Mark
E. Everson; and the State of Indiana. (Appellant's App. at 47.)
                                                   2
chapter 11-10-7 “is a private enterprise subject to laws governing the operation of similar

enterprises in Indiana.” Adams v. ArvinMeritor, Inc., 48 N.E.3d 1, 8-9 (Ind. Ct. App. 2015),

aff’d on reh’g by, 53 N.E.3d 1182 (Ind. Ct. App. 2016). The majority noted that private

enterprises are subject to the Wage Payment Statute, which allows an employee to file an action

in court to collect unpaid wages. See I.C. § 22-2-5-2. And the majority concluded Adams and

Howard may pursue their wage claims. Adams, 48 N.E.3d at 9.2 Judge May dissented on this

issue, concluding the trial court properly dismissed the wage claims because Indiana Code

section 11-10-7-4 did not explicitly create a private right of action for offenders to pursue wage

claims. Id. at 16, and 53 N.E.3d at 1184 (May, J., dissenting in part). The Meritor defendants

seek transfer.

        We agree with Judge May. We grant transfer, adopt and incorporate by reference the

dissent’s original and rehearing opinions addressing the wage claims, see Ind. Appellate Rule

58(A)(1), and affirm the trial court’s dismissal of these claims. We summarily affirm those parts

of the Court of Appeals opinions addressing Adams’s other claims. See App. R. 58(A)(2).


All Justices concur.




2
 Effective May 9, 2013, the Legislature amended the relevant statutes to exempt criminal offenders in a
DOC facility from the Wage Payment and Wage Claim Statutes. (See P.L. No. 223-2013, secs. 4, 5, and
6.) As the majority noted, this Legislative action has “foreclose[d] any similar claims in the future.”
Adams, 53 N.E.3d at 1183.
                                                   3